FILED
                            NOT FOR PUBLICATION
                                                                            NOV 07 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 16-50104

              Plaintiff-Appellee,                 D.C. No.
                                                  2:14-cr-00241-ODW-1
 v.

YUZEF YUNOSOVICH ABRAMOV, aka                     MEMORANDUM*
Yuzef Abramov,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

               Argued March 6, 2018; Resubmitted October 31, 2018
                              Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

      Defendant Yuzef Abramov appeals his conviction on five counts of

engaging in illicit sexual conduct in foreign places, in violation of 18 U.S.C.

§ 2423(c) (2009). We affirm.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. Defendant first argues that the district court erred by denying his motion

to dismiss the indictment. We review that ruling de novo. United States v.

Ubaldo, 859 F.3d 690, 699 (9th Cir. 2017), cert. denied, 138 S. Ct. 704 (2018).

Defendant argues that the statute does not apply to his conduct because, even

though he is a United States citizen, he resided and was domiciled in Russia and

thus did not "travel[]" to Russia, 18 U.S.C. § 2423(c) (2009). See United States v.

Pepe, 895 F.3d 675, 687–90 (9th Cir. 2018) (describing the correct interpretation

of the statute). When we view the facts in the light most favorable to the

government, Ubaldo, 859 F.3d at 701, the record does not bear out that

characterization.1 Defendant resided in Los Angeles, where he had a driver’s

license and where his children and ex-wife lived. Indeed, Defendant asserted in a

2013 letter to his member of Congress that, though he has "visited" Russia several

times, he has been a permanent resident of Los Angeles since 2000, and the

charged conduct took place several years after that. Defendant traveled to Russia


      1
         Defendant argues that, when granting a post-verdict acquittal on his
conviction under 18 U.S.C. § 2423(b), which criminalizes a citizen’s travel in
foreign commerce for the purpose of engaging in illicit sexual conduct, the district
court "found" that Defendant lived in Russia. We disagree. The district court, in
this jury trial, made no factual findings. Rather, the court came to a legal
conclusion that there was insufficient evidence for a jury to find in the
government’s favor on the dismissed count. And the reason why the court came to
that conclusion appears to be that having sex with children was not the
predominant reason for Defendant’s trips to Russia.
                                          2
from California before each of the charged acts, which took place soon after his

arrival in Russia, and then returned to California after each of the charged acts.2

         2. We review for abuse of discretion the district court’s denial of

Defendant’s motion to substitute counsel, United States v. Reyes-Bosque, 596 F.3d

1017, 1033 (9th Cir. 2010), and find none. The court conducted an evidentiary

hearing concerning Defendant’s request and permissibly concluded that the discord

between Defendant and his counsel did not amount to a complete breakdown of

communications but, rather, arose from Defendant’s desire for delay and his

disagreement with counsel’s chosen trial strategy. The court permissibly

concluded that counsel could provide an adequate defense.

         3. Because we affirm the convictions, we need not consider the remaining

issue.

         AFFIRMED.




         2
        Unlike the defendant in Pepe, Defendant does not challenge on appeal the
jury instructions at his trial. Accordingly, Defendant has waived or forfeited any
claim of erroneous jury instructions. United States v. Perez-Silvan, 861 F.3d 935,
938 (9th Cir. 2017).
                                             3